Citation Nr: 1638542	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-01 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for coronary artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 


FINDING OF FACT

Since the effective date of service connection, the Veteran's CAD has required medication but has not been productive of a workload of greater than 5 metabolic equivalent (METs) but not greater than 7 METs that resulted in dyspnea, fatigue, angina, dizziness, or syncope, nor is there evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for CAD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code (DC) 7005 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating his claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Regarding VA's duty to notify, the claim for a higher rating here arises from the Veteran's disagreement with the initial rating assigned following the grant of service connection for his coronary artery disease.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service records and relevant post-service medical records are in the claims file.  Although the records were not obtained from Providence Hospital, the hospital responded in January 2011 that the Veteran's treatment records are no longer available.  Furthermore, a December 2010 authorization form indicates that the relevant treatment at Providence Hospital occurred in 1998, which is 10 years prior to the period on appeal and effective date of service connection.  Thus, they are relevant only as to historical disability status, and the Board finds that there is sufficient evidence of record to surmise the historical disability status prior to the rating period on appeal.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.").  

Additionally, the Board recognizes that the more recent treatment notes have not been obtained.  However, the Veteran has not indicated that his CAD has worsened and, as discussed below, he is shown in the record to be essentially asymptomatic due to his medications, exercise, and heart-healthy diet.  Nor did the Veteran's representative assert any worsening in the June 2016 brief.  Absent any indication that the Veteran's condition may have worsened or become symptomatic, the Board finds that remand to get any potentially outstanding treatment records is not warranted.  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.  

The Veteran was also provided with VA examinations pertaining to his CAD in July 2010 and October 2011.  The examination reports are adequate for evaluation purposes because the examiners conducted clinical evaluations, reviewed the Veteran's medical history, and described the disability in sufficient detail so that the Board's evaluation is an informed determination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Moreover, the Veteran has not alleged, and the evidence does not otherwise suggest, that there has been a material change in the severity of his disability since he was last examined for compensation purposes in October 2011.  See 38 C.F.R. § 3.327(a).  Indeed, the Veteran's argument for a higher rating focuses on his functioning years prior to the period on appeal and does not relate to his current functioning or suggest a worsening.  The duty to assist does not require that a claim be remanded solely because of the mere passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95 (April 7, 1995).  In the instant case, absent evidence of worsening, the Board finds that the duty to obtain a VA examination has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II. Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The Veteran's coronary artery disease (CAD) has been evaluated as 10 percent disabling under Diagnostic Code 7005 for arteriosclerotic heart disease/coronary artery disease, since the effective date of service connection.  38 C.F.R. § 4.104.  
The Veteran contends that a higher 30 percent rating is warranted.  It appears that his primary argument is that a higher rating is warranted based on his functioning prior to undergoing a coronary artery bypass graft (CABG) in 1998, or based on his potential functioning if he does not exercise and maintain a healthy diet.

Under Diagnostic Code 7005, a 10 percent rating is assigned for a workload of greater than 7 METs but not greater than 10 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required.  A 30 percent rating is assigned for a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating contemplates more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction (LVEF) of 30 percent to 50 percent.  A 100 percent rating is warranted for coronary artery disease resulting in chronic congestive heart failure; or, workload of 3 METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope; or, there is LVEF of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.

For rating diseases of the heart, one MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

Following a review of the record, the Board finds a that a higher 30 percent rating is not warranted, as the evidence does not show a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, nor is there evidence of cardiac hypertrophy or dilatation.

On the contrary, a July 2010 VA examination report shows that the Veteran denied dyspnea on exertion and physical examination revealed heart sounds that were slightly distant but normal with no rubs, gallops, or murmurs, and rhythm was regular.  The examiner noted an estimated exercise tolerance of 10 METs or greater based on the Veteran's reported belief that he could carry a heavy load up two flights of steps without great difficulty.  An echocardiogram showed an ejection fraction of 59 percent and an electrocardiogram showed sinus bradycardia, but was otherwise normal.  The examiner noted that the Veteran did not seem to have any significant limitation or contradiction and, by history, his exercise tolerance was "apparently normal" with 10 METs or greater.  Similarly, an October 2011 VA examination revealed normal rhythm and heart sounds.  The examiner noted that prior EKG and ECG tests were normal, and that there was no evidence of cardiac hypertrophy or cardiac dilation.  It was also noted that an August 2010 exercise stress test was within normal limits and produced a METs level of 13.4.  

Available private treatment notes dated just prior to and during the period on appeal also do not support a higher 30 percent rating for CAD, as they generally show the Veteran to be asymptomatic and functioning well.  For example, in August 2006, the Veteran reported that he was still exercising five days a week for an hour and maintaining cardiovascular fitness.  At that time, his heart had regular rate and rhythm, and there was no murmur, rub, or gallop.  In February 2007, it was noted that "[h]is activity level is good," that he uses a treadmill, and walked three miles that morning.  In August 2007, it was noted that the Veteran "does his cardiovascular fitness without any difficulty" and "keeps himself in good shape and daily exercises."  Similarly, a private provider in April 2008 noted the Veteran to be "doing well from the heart point of view." At that time, the Veteran stated that he "has had no chest pain..." and on physical examination, the heart had regular rate and rhythm, and no click or gallop.  More recently, in September 2008, it was noted that the Veteran "is doing very well, has had no evidence of angina symptoms. 

VA treatment notes are similarly negative for findings to support a higher rating.  In March 2010, it was noted that the Veteran had sudden chest pain in 1998 and underwent a three vessel bypass, but "has had no sequelae since that time."  Consistent with that notation, an August 2010 private treatment note indicates the Veteran is "doing extremely well" and that there is no evidence of chest pain or shortness of breath.

The totality of the evidence of record, including the foregoing VA examination reports and ongoing private and VA treatment notes, shows that the Veteran's CAD has resulted in a METs level of 10 or greater, and has not manifested by cardiac hypertrophy or dilation or other heart-related symptoms since the effective date of service connection to warrant a 30 percent rating.

The Board recognizes that the Veteran's arguments that a higher rating is warranted based on his past functioning and the fact that his current functioning despite CAD is the result of his dedication to exercise and adherence to a heart-healthy diet.  Nonetheless, as noted, the primary issue is the Veteran's current functioning during the period on appeal, and the objective evidence, including diagnostic testing, simply does not support a higher rating since the effective date of service connection on June 2012.  See Francisco, 7 Vet. App. at 58.  

The Board has considered whether the Veteran's CAD has presented an exceptional or unusual disability picture at any time during the period on appeal so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology for each disability, and provide for additional or more severe symptoms than currently shown by the evidence.

As detailed, the Veteran's CAD-related symptoms are contemplated by the Rating Schedule's established criteria, and what is more, the Veteran has generally denied symptoms since the effective date of service connection in June 2008.  Indeed, the record does not show frequent hospitalizations or marked interference with employment related to CAD, and some occupational impairment is contemplated by his schedular disability ratings.  Van Hoose v. Brown, 4 Vet. App. 361, 363   (1993).  In this regard, during his July 2010 VA examination, the Veteran reported that his heart problems never did limit his professional activity, and regarding his activities of daily living, he has simply adjusted his normal activities to a somewhat slower pace.  The October 2011 VA examiner also noted that the Veteran has had no hospitalizations for heart disease other than his 1998 CABG surgery.  While the Veteran also reported to the October 2011 examiner that had to take a less strenuous job in 1998 due to his CABG, he also reported that he retired in 2004.  In sum, the assigned rating is adequate, and the Board finds that no further analysis is necessary under Thun, 22 Vet. App. 111.  Referral under 38 C.F.R. § 3.321  is not warranted. 

As a final matter, the Veteran has not contended that his CAD renders him unemployable.  Thus, entitlement to a TDIU due to CAD is not raised by the record and no action pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) is necessary.

In sum, as the preponderance of the evidence is against the claim for increase, the benefit of the doubt doctrine is not applicable, and the increased rating claim above must be denied.  Gilbert, 1 Vet. App. at 54.


ORDER

Entitlement to a disability rating in excess of 10 percent for coronary artery disease is denied.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


